DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-3, 5-15, 17, 29-30 and 34-36 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “one or more processors” as recited in Claim(s) 1 must be shown or the feature(s) canceled from the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-12, 15, 17, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”).
As to Claim 1, Chopra discloses a medical device, comprising: 
an elongate device (e.g., 216, Fig. 2, paragraph [0036]) including a steerable distal end (e.g., 218, Fig. 2, paragraph [0036]) and a shape sensor (e.g., 222, Fig. 2, paragraph [0036]) located along a length of the elongate device (e.g., 222 is illustrated as being located along a length of elongate device 216); and 
one or more processors coupled to the elongate device (e.g., paragraph [0030]); 
wherein while the elongate device is being traversed through one or more passageways of a patient, the one or more processors are configured to (e.g., paragraph [0030], [0049]): 
monitor an insertion motion of the elongate device (e.g., paragraph [0043]); 
(e.g., paragraph [0043]), wherein the data collection event is at least partially based on the insertion motion of the elongate device (e.g., whereby movement of the elongate device moves the device into a new shape, and a data collection event is interpreted as a new shape of the elongate device); and 
capture, in response to detecting the data collection event, a plurality of points along the length of the elongate device using the shape sensor (e.g., paragraph [0049] [0050]; also see Fig. 6).
As to Claim 2, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses wherein the shape sensor is a fiber optic shape sensor (e.g., paragraph [0037]).
As to Claim 3, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses wherein the elongate device is traversed through the one or more passageways of the patient using one or more actuators to perform one or more of insert, retract, or steer the elongate device (e.g., paragraph [0036]).
As to Claim 5, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses a tracking sensor coupled to a proximal end of the elongate device, wherein the insertion motion of the elongate device is measured using the tracking sensor (e.g., paragraph [0048] “a shape sensor located within the catheter may be used to both model cyclic anatomical motion and track the movement of the instrument within the moving anatomy” whereby the shape sensor is used to track the motion of the instrument within the moving anatomy and is coupled to a proximal end of the elongate device by virtue of being on the same medical device.  The claims to not require the tracking sensor to be directly disposed on the proximal end but only coupled which coupling can be indirect, nor do the claims recite the structure of a device with a proximal end, which proximal end is herein inferentially claimed and not interpreted as part of the claimed invention.
As to Claim 8, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses wherein the one or more processors are configured to detect the data collection event further based on detecting at least one of a change in path of the elongate device or a manual triggering of data collection by an operator (e.g., paragraph [0036] “If the instrument system 200 is manually operated or otherwise used for non-robotic procedures, the shape sensor 222 may be coupled to a tracking system that interrogates the shape sensor and processes the received shape data.”).
As to Claim 9, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses an imaging device coupled to the elongate device (e.g., paragraph [0045] “…the auxiliary tool 226 may be an image capture probe including a distal portion with a stereoscopic or monoscopic camera disposed near the distal end 218 of the flexible catheter body 216 for capturing images (including video images) that are processed for display.”).
As to Claim 10, Chopra discloses the medical device of Claim 9, as discussed above.
Chopra further discloses wherein the one or more processors are configured to detect the data collection event further based on detecting a feature in images captured by the imaging device (e.g., paragraph [0074] disclosing adjusting the location of a target anatomical structure (such as a tumor to be biopsied) in the displayed image based upon the current stage of the respiratory phase cycle).
As to Claim 11, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses wherein the one or more processors are further configured to determine an anatomic phase of the patient when the data collection event is detected (e.g., paragraph [0049] describing respiration cycle as the exemplary anatomical motion cycle) and tag each of the plurality of points with the determined anatomic phase (e.g., paragraph [0050] describing determining differentials for point P where paragraph [0051] makes clear differentials correspond to stages of inhalation and exhalation.).
As to Claim 12, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses one or more force or pressure sensors located along the length of the elongate device, wherein the one or more force or pressure sensors (e.g., paragraph [0038], [0041]).
As to Claim 15, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra further discloses wherein the one or more processors are further configured to register the plurality of points to a model of the passageways of the patient (e.g., paragraph [0028], [0029]).
As to Claim 17, Chopra discloses a method, comprising:
traversing an elongate device through one or more passageways (e.g., paragraph [0030], [0049]), the elongate device having a shape sensor located along a length of the elongate device (e.g., paragraph [0036]);
monitoring an insertion motion of the elongate device within the one or more passageways (e.g., paragraph [0043]);
detecting, using one or more processors (e.g., paragraph [0030]), a data collection event, wherein the data collection event is at least partially based on the insertion motion of the elongate device (e.g., paragraph [0043]); and
capturing, by the one or more processors, in response to detecting the data collection event, a plurality of points along the length of the elongate device using the shape sensor (e.g., paragraph [0049] [0050]).
As to Claim 34, Chopra discloses A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a medical device are adapted to cause the one or more processors to perform a method comprising: 
(e.g., paragraph [0043]), the elongate device (e.g., 216, Fig. 2, paragraph [0036]) having a steerable distal end (e.g., 218, Fig. 2, paragraph [0036]) and a shape sensor (e.g., 222, Fig. 2, paragraph [0036]) located along a length of the elongate device (e.g., 222 is illustrated as being located along a length of elongate device 216);
detecting a data collection event, wherein the data collection event is at least partially based on the insertion motion of the elongate device (e.g., paragraph [0043]); and 
capturing, in response to detecting the data collection event, a plurality of points along the length of the elongate device using the shape sensor (e.g., paragraph [0049] [0050]; also see Fig. 6).
As to Claim 36, Chopra discloses the non-transitory machine-readable medium of Claim 34, as discussed above.
Chopra further discloses determining an anatomic phase of the patient when the data collection event is detected (e.g., paragraph [0049] describing respiration cycle as the exemplary anatomical motion cycle) and tagging each of the plurality of points with the determined anatomic phase or delaying capturing of the plurality of points until the anatomic phase of the patient is a predetermined anatomic phase (e.g., paragraph [0050] describing determining differentials for point P where paragraph [0051] makes clear differentials correspond to stages of inhalation and exhalation, the alternate “or delaying capturing of the plurality of points until the anatomic phase of the patient is a predetermined anatomic phase” is not required by the claim since the first limitation is met).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”) as applied to Claim 1 above, and further in view of Ishihara (US PG PUB 2010/0113876; hereinafter “Ishihara”).
As to Claim 6, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra does not appear to specifically disclose wherein the one or more processors are configured to monitor the insertion motion of the elongate device including monitor a current insertion depth of the elongate device and wherein the data 
Ishihara is directed to an endoscope apparatus including an insertion portion for insertion into a body cavity; an image-acquisition unit disposed at a tip thereof that acquires an image of the inside of the body cavity; an insertion-length measuring unit disposed at a base end of the insertion portion that measures an insertion length of the insertion portion inside the body cavity; a storage unit that stores the image acquired by the image-acquisition unit in association with the insertion length measured by the insertion-length measuring unit; a following decision unit that determines whether insertion movement at the tip follows insertion movement at the base end; and a correcting unit that corrects the insertion length of the insertion portion associated with the acquired image to cancel a change in the insertion length measured in a non-following period on the basis of the result of that determination.
Ishihara teaches one or more processors configured to monitor the insertion motion of the endoscope/elongate device including monitor a current insertion depth of the elongate device (paragraph [0054]).
The combination of Chopra and Ishihara meets the remainder of the claim limitation wherein the data collection event as disclosed in Chopra is detected when the current insertion depth of the elongate device as taught by Ishihara is beyond a threshold insertion depth (e.g., paragraph [0070] of Ishihara “Accordingly, the point when the output from the load sensor 18 falls again below the threshold value is detected as the point when the output from the load sensor 18 exceeds the peak P”), no change of the current insertion depth of the elongate device is detected for longer than a threshold period of time (e.g., paragraph [0012]), or the current insertion depth of the elongate device is beyond a threshold retraction distance (paragraph [0070] step S6) Examiner notes although claimed in the alternative necessitating only one of the limitations to be met, Ishihara teaches each of the three limitations.
It would have been prima facie obvious to one having skill in the art to provide the depth measurement calculations as taught by Ishihara for the advantage of determining insertion depth of an insertion device and, additionally, to accurately associate each position on the inner surface of the body cavity with the insertion length even in cases where the insertion length detected outside the body cavity does not correspond to the amount of movement of the tip of the insertion portion relative to the inner wall of the body cavity (paragraph [0028] of Ishihara).
As to Claim 7, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra does not appear to specifically disclose wherein the one or more processors are configured to monitor the insertion motion of the elongate device including monitor a change in direction of the insertion motion of the elongate device and the data collection event is detected during the change in direction.
Ishihara is directed to an endoscope apparatus including an insertion portion for insertion into a body cavity; an image-acquisition unit disposed at a tip thereof that acquires an image of the inside of the body cavity; an insertion-length measuring unit 
Ishihara teaches wherein one or more processors are configured to monitor the insertion motion of an endoscope/elongate device including monitor a change in direction of the insertion motion of the elongate device and the data collection event as already disclosed in Chopra is detected during the change in direction (e.g., paragraph [0072] and [0093] both describing detecting reverse/opposite direction of insertion movement).
It would have been prima facie obvious to one having skill in the art to provide the depth measurement calculations as taught by Ishihara for the advantage of determining insertion depth of an insertion device and, additionally, to accurately associate each position on the inner surface of the body cavity with the insertion length even in cases where the insertion length detected outside the body cavity does not correspond to the amount of movement of the tip of the insertion portion relative to the inner wall of the body cavity (paragraph [0028] of Ishihara).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”) as applied to Claim 12 above, and further in view of Tezuka et al. (US PG PUB 2019/0328211; hereinafter “Tezuka”).
As to Claim 13, Chopra discloses the medical device of Claim 12, as discussed above.
Chopra does not appear to specifically disclose wherein the one or more processors are further configured to: determine one or more external forces on the elongate device using the one or more force or pressure sensors; and provide instructions to adjust a position of the elongate device to reduce the one or more external forces on the elongate device before capturing the plurality of points.
In the same field of endoscopes using shape sensors, Tezuka is directed to a flexible tube insertion apparatus includes a flexible tube having flexibility and configured to be inserted into an object to be inserted, one or more external force detectors disposed on the flexible tube and configured to detect a force of an external force applied to the flexible tube when the flexible tube is twisted in at least one direction, and a providing device configured to provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected force of the external force.
Tezuka teaches one or more processors configured to: determine one or more external forces on an elongate device using one or more force or pressure sensors (e.g., paragraph [0051]); and 
(e.g., broadly paragraph [0053] and more specifically Fig. 7a, paragraph [0093]).
It would have been prima facie obvious to one having skill in the art to provide the force sensors and measurements and instructions for maneuvering the insertion device as taught by Tezuka for the advantage of releasing an unwanted loop shape which has developed in the elongate portion during insertion of the device and for reducing pain such a configuration causes a patient.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”) as applied to Claim 1 above, and further in view of Ramamurthy et al. (US PG PUB 2009/0137952; hereinafter “Ramamurthy”).
As to Claim 14, Chopra discloses the medical device of Claim 1, as discussed above.
Chopra discloses shape sensors located at a distance from a centerline of the elongate device by definition since Chopra discloses shape sensors and the limitation of the distance from a centerline is very broad, but Chopra does not appear to specifically disclose wherein the one or more processors are configured to offset locations of the plurality of points based on the location of the shape sensor relative to the centerline of the elongate device.
In the same field of shape sensing endoscopes, Ramamurthy teaches a shape sensor located at a distance from a centerline of an elongate device (e.g., Fig. 3A) and (e.g., paragraph [0142]).
It would have been prima facie obvious to one having skill in the art to provide the offset calculations as taught by Ramamurthy for the advantage of performing calibration of the sensors by adjusting sensed position based on calibration data (paragraph [0141] of Ramamurthy).

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”) as applied to Claim 17 above, and further in view of Tezuka et al. (US PG PUB 2019/0328211; hereinafter “Tezuka”).
As to Claim 29, Chopra discloses the method of Claim 17, as discussed above.
Chopra does not appear to specifically disclose reducing one or more external forces on the elongate device before capturing the plurality of points.
In the same field of endoscopes using shape sensors, Tezuka is directed to a flexible tube insertion apparatus includes a flexible tube having flexibility and configured to be inserted into an object to be inserted, one or more external force detectors disposed on the flexible tube and configured to detect a force of an external force applied to the flexible tube when the flexible tube is twisted in at least one direction, and a providing device configured to provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube, 
Tezuka teaches reducing one or more external forces on an elongate device before capturing the plurality of points (e.g., paragraph [0051]).
It would have been prima facie obvious to one having skill in the art to provide the force sensors and measurements as taught by Tezuka for the advantage of reducing pain felt by a patient due to improper insertion of an insertion device during a medical procedure.
As to Claim 30, Chopra and Tezuka disclose the method of Claim 29, as discussed above.
Chopra further discloses wherein adjusting the position of the elongate device comprises using one or more actuators to steer the elongate device, insert the elongate device, retract the elongate device, or any combination thereof (e.g., paragraph [0036]).
Chopra does not appear to specifically disclose wherein reducing the one or more external forces on the elongate device comprises: determining the one or more external forces using one or more force or pressure sensors located along the length of the elongate device; and adjusting a position of the elongate device based on the one or more external forces.
However, Tezuka is relied upon for teaching force of pressure sensors and Tezuka teaches wherein reducing the one or more external forces on the elongate device comprises: determining the one or more external forces using one or more force or pressure sensors located along the length of the elongate device (e.g., paragraph [0051]); and adjusting a position of the elongate device based on the one or more external forces (e.g., broadly paragraph [0053] and more specifically Fig. 7a, paragraph [0093]).
It would have been prima facie obvious to one having skill in the art to provide the force sensors and measurements and instructions for maneuvering the insertion device as taught by Tezuka for the advantage of releasing an unwanted loop shape which has developed in the elongate portion during insertion of the device and for reducing pain such a configuration causes a patient.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US PG PUB 2015/0265368; hereinafter “Chopra”) as applied to Claim 34 above, and further in view of Ishihara (US PG PUB 2010/0113876; hereinafter “Ishihara”).
As to Claim 35, Chopra discloses the non-transitory machine-readable medium of Claim 34, as discussed above.
Chopra does not appear to specifically disclose wherein monitoring the insertion motion of the elongate device includes measuring an insertion depth of the elongate device, detecting no change in insertion depth of the elongate device for longer than a threshold period of time, or detecting a change in direction of the insertion motion.
Ishihara is directed to an endoscope apparatus including an insertion portion for insertion into a body cavity; an image-acquisition unit disposed at a tip thereof that acquires an image of the inside of the body cavity; an insertion-length measuring unit disposed at a base end of the insertion portion that measures an insertion length of the 
Ishihara teaches monitoring an insertion motion of an elongate device includes measuring an insertion depth of the elongate device, detecting no change in insertion depth of the elongate device for longer than a threshold period of time, or detecting a change in direction of the insertion motion (e.g., paragraph [0072] and [0093] both describing detecting reverse/opposite direction of insertion movement).
It would have been prima facie obvious to one having skill in the art to provide the depth measurement calculations as taught by Ishihara for the advantage of determining insertion depth of an insertion device and, additionally, to accurately associate each position on the inner surface of the body cavity with the insertion length even in cases where the insertion length detected outside the body cavity does not correspond to the amount of movement of the tip of the insertion portion relative to the inner wall of the body cavity (paragraph [0028] of Ishihara).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795